Title: From George Washington to Major Christopher French, 31 August 1775
From: Washington, George
To: French, Christopher



Sir
Camp at Cambridge August 31 1775

I duly received your Letter of the 15th Inst. with the Inclosures which shall be forwarded into Boston agreeable to your Request.
I understand the Committee of Safety of Philadelphia have directed an Escort with you to this Camp. The Accomodations, as well as many other Reasons, would make your Residence here extremely inconvenient, I have therefore directed that it be changed to Hartford—To this Effect I have wrote to the Committee there, who will take Care that Suitable Provission Shall be made for you and your Companions, & Shew you every Civility, consistent with their Duty, & the Interest of the publick—Should Governour Trumbull think proper to make any Alteration of your Residence he is impower’d so to do, & I make no Doubt of your Acquiescence—I am Sir Your
